Citation Nr: 0123181	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  96-38 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder, claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from October 1967 to October 
1969.  His claim originally came before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a June 1996 
rating decision, in which the Cleveland, Ohio, Regional 
Office (RO) denied service connection for a skin disorder as 
a result of exposure to herbicides.  In December 1997, the 
Board affirmed the RO's June 1996 decision.

The veteran appealed the Board's December 1997 decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and in a Memorandum Decision dated May 1999, the 
Court vacated the Board's decision and remanded the veteran's 
claim to the Board for further development and 
readjudication.  The Court explained that the Board had 
improperly decided the veteran's claim on a de novo basis, 
instead of determining whether the veteran had submitted new 
and material evidence to reopen a previously denied claim of 
entitlement to service connection for a skin disorder.   

In a decision dated September 1999, the Board recharacterized 
the issue on appeal as whether new and material evidence has 
been submitted to reopen a claim for service connection for a 
skin disorder, claimed as secondary to exposure to Agent 
Orange, reopened the veteran's claim and denied it as not 
well grounded.  In an Order dated February 2001, the Court 
again vacated the Board's decision and remanded the veteran's 
claim to the Board for readjudication under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  See 38 U.S.C.A. §§ 5102, 5103A (West 
2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).


FINDINGS OF FACT

1.  An unappealed March 1982 rating decision denied service 
connection for a skin disorder.

2.  The evidence associated with the claims file subsequent 
to the RO's March 1982 decision bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1982 rating decision, which denied service 
connection for a skin disorder, is final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 20.302, 20.1103 
(2000).

2.  The evidence received since the March 1982 rating 
decision is new and material, and the veteran's claim for 
service connection for a skin disorder, claimed as secondary 
to Agent Orange exposure, is reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a skin 
disorder.  The RO denied the veteran this claim in March 1982 
on the basis that the veteran's skin disorder was not 
incurred in or aggravated by service.  The RO found that, 
although the veteran has what appeared to be neurodermatitis, 
there was no evidence that the veteran was treated for this 
disorder in service or complained of this disorder on 
separation examination.  In denying the veteran's claim, the 
RO considered the veteran's service medical records, VA 
outpatient treatment records dated from 1980 to 1981, and a 
written statement from James H. Duncan, D.O., dated January 
1982.  The RO notified the veteran of the March 1982 decision 
and advised him of his appellate rights by letter dated the 
same month.  In June 1982, the veteran filed a Notice of 
Disagreement with the RO's decision, but after the RO issued 
a Statement of the Case, the veteran did not complete his 
appeal of the RO's decision by submitting a Substantive 
Appeal.  As such, the March 1982 decision is final.  See 38 
U.S.C.A. § 7105 (West 1991 & Supp. 2001). 

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  See Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  "New and material evidence" is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  See 38 C.F.R. § 
3.156(a) (2000); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  New evidence submitted to reopen a claim will be 
presumed credible solely for the purpose of determining 
whether the claim should be reopened.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In 1999, the Court developed an analysis to be followed when 
deciding a claim to reopen.  See Elkins v. West, 12 Vet. App. 
209, 218-19 (1999) (en banc) (holding that the adjudicator 
must first determine whether the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a), and if so, 
reopen the disallowed claim and then decide whether the claim 
is well grounded pursuant to 38 U.S.C.A. § 5107(a)); see also 
Winters v. West, 12 Vet. App. 203, 206-207 (1999) (en banc) 
(holding that if the adjudicator finds the claim well 
grounded, he or she must ensure that the VA has fulfilled its 
duty to assist the appellant in developing his claim and then 
adjudicate the merits of that claim) overruled on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. 
Cir. 2000).  

Due to legislation that was recently passed, however, the 
adjudicator may no longer analyze claims to reopen in the 
manner developed by the Court in 1999.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No 106-475, 114 Stat. 
2096 (2000).  See also See 38 U.S.C.A. §§ 5102, 5103A (West 
2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Rather, after the 
adjudicator finds that new and material evidence has been 
submitted and reopens the claim, he or she need not determine 
whether the claim is well grounded.  Instead, the adjudicator 
must determine whether the VA has fulfilled its duty to 
assist the appellant in developing his claim, and if so, 
decide the merits of that claim.  

The pertinent evidence that has been associated with the 
veteran's claim since the RO's March 1982 decision includes 
VA outpatient treatment records dated 1980 to 1999, medical 
records dated from 1980 to 1995, upon which the Social 
Security Administration (SSA) relied in deciding the 
veteran's entitlement to disability benefits, a report of a 
VA examination conducted in May 1996, literature on genetics 
and genetic disorders, a transcript of the veteran's hearing 
testimony presented to a hearing officer at the RO in 
February 1997, and multiple written statements of the veteran 
and his former and current representatives.  With the 
exception of some of the VA outpatient treatment records, 
this evidence is neither cumulative nor redundant of evidence 
previously submitted to agency decisionmakers.  Therefore, 
the Board finds that this evidence is new.  

The Board also finds that the evidence is material because it 
bears directly and substantially upon the specific matter 
under consideration, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  The 
Board bases this finding on the fact that the new evidence, 
in particular, a December 1994 examination report of David G. 
Provaznik, D.O., suggests that the veteran's skin disorder 
might be related to his in-service exposure to Agent Orange.  
The lack of this type of evidence was the basis of the RO's 
decision to deny the veteran's claim in March 1982.    

Having determined that new and material evidence has been 
submitted, the Board reopens the veteran's claim of 
entitlement to service connection for a skin disorder, 
claimed as secondary to Agent Orange exposure.  The Board 
cannot, however, decide the merits of this claim until the RO 
undertakes the development requested below. 




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a skin disorder, 
claimed as secondary to Agent Orange exposure is reopened 
and, to this extent only, the appeal is granted.


REMAND

The veteran claims entitlement to service connection for a 
skin disorder secondary to Agent Orange exposure.  The Board 
denied the veteran this benefit in September 1999 based, in 
part, on rationale that was then valid, but upon which, due 
to a recent change in the law, the Board may no longer rely.  
Specifically, the Board found that there was no medical 
evidence of a nexus between the veteran's currently diagnosed 
skin disorder and his period of active service, including his 
in-service exposure to Agent Orange.  Based on this finding, 
the Board concluded that the veteran had not submitted 
evidence of a well-grounded claim of entitlement to service 
connection for a skin disorder, claimed as secondary to Agent 
Orange exposure.  

The veteran appealed the Board's September 1999 decision, and 
while this appeal was pending, legislation was passed that 
eliminates the need for a claimant to submit a well-grounded 
claim and enhances the VA's duties to notify a claimant 
regarding the evidence needed to substantiate a claim and to 
assist a claimant in the development of a claim.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See also See 
38 U.S.C.A. §§ 5102, 5103A (West 2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  The change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment of the VCAA and which are not 
final as of that date.  See VCAA, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
the veteran's claim pursuant to the VCAA, which appears to be 
more favorable to the veteran.  

Under VA law and regulations, service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated during active military service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Subsequent 
manifestations of a chronic disease in service, however 
remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  See 38 C.F.R. § 3.303(b).

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  See 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In 
this regard, the Board notes that, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  

The diseases listed at 38 C.F.R. § 3.309(e) include: 
chloracne or other acneform diseases consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e), as amended by 66 
Fed. Reg. 23166-23169 (May 8, 2001).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).  The last date on which such a veteran shall 
be presumed to have been exposed to an herbicide agent shall 
be the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  See 38 C.F.R. § 
3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 64 Fed. Reg. 59252-
59243 (1999).  

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

In this case, the veteran served on active duty from October 
1967 to October 1969, including in Vietnam during the Vietnam 
era.  During this period, the veteran did not complain of and 
was not treated for skin complaints.  Since service, however, 
he has been diagnosed with various skin disorders.  In 
December 1994, Dr. Provaznik diagnosed:

1.  Generalized pruritus, etiology unsure
a. neurogenic dermatitis
b. psoriasis
c. chemical, i.e., Agent Orange 
exposure

In light of Dr. Provaznik's diagnosis, which suggests a 
relationship between the veteran's skin disorder and his 
period of active service, the Board believes that the RO 
should assist the veteran in obtaining additional medical 
information in support of his claim.  Under the VCAA, the VA 
has a duty to assist an appellant in obtaining evidence 
necessary to substantiate a claim.  In the case of a claim 
for disability compensation, the duty to assist includes 
providing the appellant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  Such an examination 
or opinion is necessary when the lay and medical evidence of 
record includes competent evidence of a current disability, 
which may be associated with the appellant's active service.  
See 38 U.S.C.A. § 5103A(d)(1)(2) (West Supp. 2001).

The RO afforded the veteran a VA examination of his skin in 
May 1996.  However, during this examination, the examiner did 
not discuss the etiology of the veteran's skin disorder, then 
diagnosed as psoriasis, possible neurotrophic dermatitis, and 
hives.  As the record stands, there is insufficient medical 
evidence of record to decide the veteran's claim.  
Accordingly, the veteran should be afforded an examination by 
an appropriate specialist, during which this specialist can 
definitively determine whether the veteran's current skin 
disorder is related to his period of active service, 
specifically, his in-service Agent Orange exposure.  The 
Board acknowledges the veteran's recent assertions that he 
has had difficulty scheduling evaluations with a 
dermatologist during active phases of his skin disorder.  In 
light of these assertions, the RO should contact the veteran 
and ask him to notify the RO when his skin disorder is 
active, at which time the RO should afford the veteran the 
necessary examination.  See Ardison v. Brown, 6 Vet. 
App. 405, 408 (1994).  

In addition, the RO should ensure that all other pertinent 
outstanding medical records are associated with the veteran's 
claims file.  For instance, when the veteran was evaluated by 
Dr. Provaznik in December 1994, he reported that he had been 
hospitalized for a skin disorder, but records of this 
hospitalization are not in the claims file.  Moreover, in a 
VA Form 21-526 (Veteran's Application for Compensation or 
Pension) received in August 1999, the veteran indicated that 
he had received skin treatment from Dr. Duncan from 1982 to 
1999, but the claims file does not contain records of this 
treatment.  Rather, it contains a succinct written statement 
from Dr. Duncan dated January 1982.  In addition, in a 
written statement received in September 1999, the veteran 
intimated that he sought periodic treatment for his skin at a 
VA clinic.  The most recent outpatient treatment records in 
the claims file are dated in 1999.  Therefore, to the extent 
the veteran has received more recent skin treatment, the RO 
should obtain and associate with the claims file records of 
this treatment.  

Finally, because this claim is being remanded for other 
purposes, the RO should provide the veteran an opportunity to 
identify and authorize the release of any other pertinent, 
outstanding records that have not yet been obtained and to 
present further argument in support of his claim. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.  

2.  The RO should contact the veteran and 
request him to furnish the names and 
addresses of all VA and private medical 
providers who have treated him for skin 
complaints since service.  In addition, 
the RO should ask the veteran to contact 
the RO when his skin disorder is active 
so that, at that time, the RO can afford 
the veteran a VA examination of his skin.  
The RO should advise the veteran that a 
failure to cooperate in this regard might 
have an adverse effect on his claim.

3.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file all 
outstanding records of skin treatment 
identified by the veteran, including 
those from Dr. Duncan dated from 1982, 
the hospital to which the veteran 
referred during his December 1994 
evaluation, and the VA clinic to which 
the veteran referred in his written 
statement received in 1999.

4.  Thereafter, the RO should afford the 
veteran a VA examination by an 
appropriate specialist for the purpose of 
determining the etiology of any skin 
disorder shown to exist.  The RO should 
afford the veteran such an examination 
when the veteran's skin disorder is 
active.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
comments and an opinion, as to whether 
any currently diagnosed skin disorder is 
causally or etiologically related to the 
veteran's reported exposure to Agent 
Orange.  In addition the examiner should 
specify whether the veteran has 
chloracne.  If the examiner determines 
that the veteran has chloracne, he should 
indicate whether that disorder manifested 
within a year of the veteran's discharge 
from service.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 



